DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s arguments and amendments filed on 06/30/2021 amending Claims 1, 2, 6, 7, 11 and 12. Claims 1 – 20 are examined.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 11 each recite “responsive to the thrust command during a starting operation including driving rotation of the high speed spool”.  In the non-final office action the reference Kesseli is cited to teach the starting operation in claim 2 for 
Claims dependent thereon are rejected for the same reasons.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 – 7 and 12 – 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 and recites “control the low spool motor and fuel flow to achieve a target thrust response with thrust controlled during the starting operation”.  The meaning of this phrase appears to be unclear in light of Applicant specification.  During starting the thrust can be created by the fan rotating powered by the low spool motor.  In addition there may be a nominal amount of thrust created during starting by newly combusted 
Claims dependent thereon are rejected for the same reasons.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4, 8, 11 – 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No. US 20190001955 A1 (Gansler) in view of Pub. No.: US 2017/0190441 A1 (Mackin), Pub. No.: US 2012/0000204 A1 (Kesseli) and US Patent 5212943 (Harris), as evidenced by Pub. No. US 20190250058 (Schofield).
As to claims 1 – 4, Gansler discloses (see fig. 2) a system comprising: a gas turbine engine 100 comprising a low speed spool 124, a high speed spool 122, and a combustor 114; a low spool motor 56 configured to augment rotational power of the low speed spool 122 (see par. [0055], bottom: “the electric machine 56 may be configured
to convert electrical power provided thereto into mechanical power for the LP shaft 124 (such that the electric machine 56 drives, or assists with driving, the LP shaft 124)”); and a controller configured to cause fuel flow (motor 56 controller 72 and engine FADEC controller 150 are one controller, par. [0056] middle, wherein FADEC causes fuel flow, par. [0058], middle), the controllerbut is silent controlling the low spool motor 56 to drive rotation of the low speed spool responsive to the thrust command while the controller does not command fuel flow to the combustor; and control the low spool motor to drive rotation of the low speed spool responsive to the thrust command during a starting operation including driving rotation of the high speed spool and initiation of fuel flow and combustion wherein the controller is further configured to control the low spool motor and fuel flow to achieve a target thrust response with thrust controlled during the starting operation at a power setting lower than an idle level and wherein the controller is configured to control the high spool motor to accelerate the high speed spool during the starting operation of the gas turbine engine while the low spool motor controls thrust of the gas turbine engine on the low speed spool and wherein the starting operation comprises a ground-based start or an in-flight restart.
Mackin teaches control (using controller 58) of a low spool motor 54 to drive rotation of the low speed spool (20, 21, 22, 24) while a controller does not command fuel flow to the combustor (engine is shut down during electric taxi operation and therefore fuel is not commanded to combustor, par. [0031], top and middle) wherein the controller is further configured to control the low spool motor and fuel flow (no fuel flow since engine is off) to achieve a target thrust response with thrust controlled and while the low spool motor controls thrust of the gas turbine engine on the low speed spool (par. [0025], middle) and wherein a starting operation comprises a ground-based start (engine is started on the taxiway or runway before takeoff, see par. [0031], bottom) or an in-flight restart.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Gansler with controlling the low spool motor to drive rotation of the low speed spool while the controller does not command fuel flow to the combustor and wherein the controller is further configured to control the low spool motor to achieve a target thrust response with thrust controlled and while the low spool motor controls thrust of the gas turbine engine on the low speed spool and wherein a starting operation comprises a ground-based start as taught by Mackin in 
Kesseli teaches (see fig. 5 and 7) a system comprising: a gas turbine engine (title) (that can be used for aviation applications; see par. [0076], bottom) comprising a low speed spool 9 (see fig. 5), a high speed spool 10 (see fig. 5), and a combustor 41 (see fig. 7); a low spool motor 28 (see fig. 7) configured to augment rotational power of the low speed spool (par. [0116], top); and a controller (par. [0175]) configured to cause fuel flow 3 (see fig. 10a), the controller configured to: control the low spool motor to drive rotation of the low speed spool responsive to a command (a command to start engine; see “1” in fig. 10a) while the controller does not command fuel flow to the combustor (in par. [0114] Kesseli teaches that during starting the low motor 28 turns the low spool before the controller adds fuel to the combustor: “Once the high pressure and low pressure spools are supplied with power, mass flow within the cycle occurs, enabling the fuel to be admitted into combustor 41 and the subsequent initiation of combustion as the desired fuel-air ratio is achieved”) and control the low spool motor 28 to drive rotation of the low speed spool 9 responsive to the command during a starting operation including driving rotation of the high speed spool 9 and initiation of fuel flow and combustion (par. [0114], bottom; both the low and high spools are rotated by the low and high motors, 28 and 17, respectively, to start the engine) and wherein the controller is configured to control the high spool motor to accelerate the high speed spool during the starting operation of the gas turbine engine (see above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Gansler in view Mackin controlling the low spool motor to drive rotation of the low speed spool responsive to the thrust (starting command of Kesseli is considered a part of thrust command when Kesseli is applied to Gansler in view Mackin; see Schofield par. [0041], top) command during a starting operation including driving rotation of the high speed spool and initiation of fuel flow and combustion and wherein the controller is configured to control the high spool motor to accelerate the high speed spool during the starting operation of the gas turbine engine as taught by Kesseli in order to facilitate improving starting of the gas turbine engine of Gansler in view Mackin in cold conditions and improve overall engine responsiveness (Kesseli pars. [0006], [0012] and [0149]).
Gansler in view Mackin and Kesseli teach the current invention but are silent the starting operation at a power setting lower than an idle level
Harris teaches (see fig. 1) a gas turbine engine 10 comprising a low speed spool (see large diameter fan at left of engine 10 in fig. 1 and shaft connected to fan), a high speed spool 18, and a combustor 14, and further teaches a controller (12, 16) configured to control fuel flow during a starting operation at a power setting lower that an idle level (during starting the spool 18 is rotated until it reaches an initial rotation speed such that sufficient airflow is available for ignition at which time fuel it provided to combustion chamber 14 (col. 1, ll. 63-65; col. 4, ll. 52-56); after ignition fuel flow is gradually increased until reaching an idle level (col. 1, ll. 17-35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Gansler in view Mackin and Kesseli with 
It is noted that the interpretation of the phrase “power setting lower than an idle level” is consistent with Applicant specification: “sub-idle [can be] … below conventional fuel-only idle in terms of either fuel flow and/or thrust” (see par. [0044], bottom).  In this case the Harris fuel flow during the starting process is below idle during the time the engine temperature and spool speed ramp up (abstract; col. 5, ll. 30-35) before the engine reaches an idle state (col. 1, ll. 15-20).
As to claim 11, Gansler discloses (fig. 2) a method comprising: receiving a thrust command 306 (wherein the thrust command 306 is a command to taxi aircraft, par. [0076], bottom) at a controller configured to cause fuel flow for a gas turbine engine 100 (motor 56 controller 72 and engine FADEC controller 150 are one controller, par. [0056] middle, wherein FADEC causes fuel flow, par. [0058], middle), the gas turbine engine comprising a low speed spool 124, a high speed spool 122, and a combustor 114; and controlling, by the controller, a low spool motor 56 to drive rotation of the low speed spool 124, 310, responsive to the thrust command 306 while the controller does not command fuel flow to the combustor, wherein the low spool motor 56  is configured to augment rotational power of the low speed spool 124 and further comprising a high spool motor configured to augment rotational power of the high speed spool (additional electric machine 56 drivingly connected to the high pressure spool 122 (see par. [0056], bottom)), but does not explicitly teach controlling of the low spool motor to drive rotation of the low speed spool while the controller does not command fuel flow to the combustor and controlling, by the controller, the low spool motor to drive rotation of the low speed spool responsive to the thrust command during a starting operation including driving rotation of the high speed spool and initiation of fuel flow and combustion; controlling the low spool motor and fuel flow to achieve a target thrust response with thrust controlled during the starting operation at a power setting lower than an idle level; controlling a high spool motor to accelerate the high speed spool during the starting operation of the gas turbine engine while the low spool motor controls thrust of the gas turbine engine on the low speed spool, wherein the high spool motor is configured to augment rotational power of the high speed spool; and wherein the starting operation comprises a ground-based start or an in-flight restart.
Mackin teaches control (using controller 58) of a low spool motor 54 to drive rotation of the low speed spool (20, 21, 22, 24) while a controller does not command fuel flow to the combustor (engine is shut down during electric taxi operation and therefore fuel is not commanded to combustor, par. [0031], top and middle); controlling the low spool motor and fuel flow (no fuel flow since engine is off) to achieve a target thrust response with thrust controlled (par. [0025], middle); while the low spool motor controls thrust of the gas turbine engine on the low speed spool and wherein the starting operation comprises a ground-based start (engine is started on the taxiway or runway before takeoff, see par. [0031], bottom) or an in-flight restart.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Gansler with controlling low spool motor to drive rotation of the low speed spool while the controller does not command fuel flow to 
Kesseli teaches (see fig. 5 and 7) a system comprising: a gas turbine engine (title) (that can be used for aviation applications; see par. [0076], bottom) comprising a low speed spool 9 (see fig. 5), a high speed spool 10 (see fig. 5), and a combustor 41 (see fig. 7); a low spool motor 28 (see fig. 7) configured to augment rotational power of the low speed spool (par. [0116], top); and a controller (par. [0175]) configured to cause fuel flow 3 (see fig. 10a), the controller configured to: control the low spool motor to drive rotation of the low speed spool responsive to a command (a command to start engine; see “1” in fig. 10a) while the controller does not command fuel flow to the combustor (in par. [0114] Kesseli teaches that during starting the low motor 28 turns the low spool before the controller adds fuel to the combustor: “Once the high pressure and low pressure spools are supplied with power, mass flow within the cycle occurs, enabling the fuel to be admitted into combustor 41 and the subsequent initiation of combustion as the desired fuel-air ratio is achieved”) and controlling the low spool motor 28 to drive rotation of the low speed spool 9 responsive to the command during a starting operation including driving rotation of the high speed spool 9 and initiation of fuel flow and combustion (par. [0114], bottom; both the low and high spools are rotated by the low and high motors, 28 and 17, respectively, to start the engine) and controlling 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Gansler in view Mackin controlling the low spool motor to drive rotation of the low speed spool responsive to the thrust (starting command of Kesseli is considered a thrust command when Kesseli is applied to Gansler in view Mackin; see Schofield par. [0041], top) command during a starting operation including driving rotation of the high speed spool and initiation of fuel flow and combustion and controlling the high spool motor to accelerate the high speed spool during the starting operation of the gas turbine engine as taught by Kesseli in order to facilitate improving starting of the gas turbine engine of Gansler in view Mackin in cold conditions and improve overall engine responsiveness (Kesseli pars. [0006], [0012] and [0149]).
Gansler in view Mackin and Kesseli teach the current invention but are silent the starting operation at a power setting lower than an idle level
Harris teaches (see fig. 1) a gas turbine engine 10 comprising a low speed spool (see large diameter fan at left of engine 10 in fig. 1 and shaft connected to fan), a high speed spool 18, and a combustor 14, and further teaches a controller (12, 16) configured to control fuel flow during a starting operation at a power setting lower that an idle level (during starting the spool 18 is rotated until it reaches an initial rotation speed such that sufficient airflow is available for ignition at which time fuel it provided to combustion chamber 14 (col. 1, ll. 63-65; col. 4, ll. 52-56); after ignition fuel flow is gradually increased until reaching an idle level (col. 1, ll. 17-35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Gansler in view Mackin and Kesseli with the starting operation at a power setting lower than an idle level as taught by Harris in order to facilitate to providing enough fuel for stable starting without flameout while also preventing supplying excessive fuel that can cause compressor stall, turbine stall, and component failure (Harris col. 1, ll. 20-35 and col. 3, ll. 55-63).
It is noted that the interpretation of the phrase “power setting lower than an idle level” is consistent with Applicant specification: “sub-idle [can be] … below conventional fuel-only idle in terms of either fuel flow and/or thrust” (see par. [0044], bottom).  In this case the Harris fuel flow during the starting process is below idle during the time the engine temperature and spool speed ramp up (abstract; col. 5, ll. 30-35) before the engine reaches an idle state (col. 1, ll. 15-20).
As to claim 8, Gansler in view Mackin, Kesseli and Harris teach the current invention as claimed and discussed above.  Gansler further discloses controller (72, 150) is operable to control the low spool motor 56 to drive rotation of the low speed spool 310 responsive to the thrust command 306 at or above an idle condition 304 of the gas turbine engine (wherein the thrust command 306 is a command to taxi aircraft, par. [0076], bottom).
Examiner notes that for example the aircraft Gansler in view Mackin, Kesseli and Harris can be taxied to near the runway with engine off using electric motor on low spool  and then the engine is started before taxiing to runway before takeoff.
As to claim 18, Gansler in view Mackin, Kesseli and Harris teach the current invention as claimed and discussed above.  Gansler further discloses controlling (via .

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gansler in view Mackin, Kesseli and Harris, as evidenced by Schofield, as applied to claims 3 and 13 respectively, above, and further in view of Pub. No.: US 2020/0157966 A1 (Huang) and US Patent 7468561 B2 (Kern).
As to claim 5, Gansler in view Mackin, Kesseli and Harris teach the current invention as claimed and discussed above including Gansler disclosing a low spool motor/generator 56  and a high spool motor/generator 56 (par. [0056], middle and bottom) in the claims 1 – 4 analyses above, but are silent further comprising a low spool generator configured to extract power from the low speed spool; and a high spool generator configured to extract power from the high speed spool.
Huang teaches (see fig. 1) a second low spool generator (first of set 14) configured to extract power from a low speed spool (par. [0031], middle) in addition to a first low spool generator (second of set 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Gansler in view Mackin, Kesseli and Harris with a second generator of the low spool as taught by Huang in order to facilitate meeting higher electrical load demands of modern aircraft (Huang par. [0027], middle).
Kern teaches (see fig. 1) a second high spool generator 14 configured to extract power from a high speed spool HP in addition to a first high spool generator 12.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Gansler in view Mackin, Kesseli and Harris with a second generator of the high spool as taught by Kern in order to facilitate meeting greater demand of electricity of new commercial aircraft due to increased use of electric motors of aircraft systems so that the aircraft engine can operate properly (Kern col. 1, ll. 24-41).
As to claim 15, Gansler in view Mackin, Kesseli and Harris teach the current invention as claimed and discussed above including Gansler disclosing a low spool motor/generator 56 and a high spool motor/generator 56 (par. [0056], middle and bottom) in the claims 11 – 14 analyses above, but silent wherein a low spool generator configured to extract power from the low speed spool; and a high spool generator configured to extract power from the high speed spool.
Huang teaches a second low spool generator (first of set 14) configured to extract power from a low speed spool (par. [0031], middle) in addition to a first low spool generator (second of set 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Gansler in view Mackin and Kesseli with a second generator of the low spool as taught by Huang in order to facilitate meeting higher electrical load demands of modern aircraft (Huang par. [0027], middle).
Kern teaches a second high spool generator 14 configured to extract power from a high speed spool HP in addition to a first high spool generator 12.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Gansler in view Mackin and Kesseli with a second generator of the high spool as taught by Kern in order to facilitate meeting greater demand of electricity of new commercial aircraft due to increased use of electric motors of aircraft systems so that the aircraft engine can operate properly (Kern col. 1, ll. 24-41).

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gansler in view Mackin, Kesseli, Harris, Huang and Kern, as evidenced by Schofield, as applied to claims 5 and 15 respectively, above, and further in view of US 2017/0335795 A1 (Klemen).
As to claim 6, Gansler in view Mackin, Kesseli, Harris, Huang and Kern teach the current invention as claimed and discussed above, but do not explicitly teach the controller is configured to selectively provide electrical power from the low spool generator to the high spool motor by controlling rectifier electronics to condition current from the low spool generator to power motor drive electronics of the high spool motor and selectively provide electrical power from the high spool generator to the low spool motor by controlling rectifier electronics to condition current from the high spool generator to power motor drive electronics of the low spool motor, wherein electrical power selection is based on one or more operational schedules and transition limits to maintain operation of the gas turbine engine.
Klemen teaches (see fig. 8) a controller 70 is configured to selectively provide electrical power from the low spool generator 38 to the high spool motor 68 by 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Gansler in view Mackin, Kesseli, Harris, Huang and Kern with the controller is configured to selectively provide electrical power from the low spool generator to the high spool motor by controlling rectifier electronics to condition current from the low spool generator to power motor drive electronics of the high spool motor and selectively provide electrical power from the high spool generator to the low spool motor by controlling rectifier electronics to condition current from the high spool generator to power motor drive electronics of the low spool motor, wherein electrical power selection is based on one or more operational schedules and transition limits to maintain operation of the gas turbine engine in order to facilitate adjusting loads applied to low pressure and high pressure spools in order to improve engine efficiency (Klemen par. [0032]) and improve fuel efficiency (Klemen par. [0079], top).
As to claim 16, Gansler in view Mackin, Kesseli, Huang and Kern teach the current invention as claimed and discussed above, but do not explicitly teach the selectively providing electrical power from the low spool generator to the high spool motor and selectively providing electrical power from the high spool generator to the low spool motor.
Klemen teaches (fig. 8) a controller 70 is configured to selectively provide electrical power from the low spool generator 38 to the high spool motor 68 and selectively provide electrical power from the high spool generator 68 to the low spool motor 38.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to configure the controller taught by Gansler to selectively provide electrical power from the low spool generator to the high spool motor and selectively provide electrical power from the high spool generator to the low spool motor in order to facilitate adjusting loads applied to low pressure and high pressure spools in order to improve engine efficiency (Klemen par. [0032]).

Claim 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gansler in view Mackin, Kesseli, Harris, Huang, Kern, and Klemen, as evidenced by Schofield, as applied to claims 6 and 16, respectively, above, and further in view of Pub. No.: US 2020/0392924 A1 (Turner).
As to claim 7, Gansler in view Mackin, Kesseli, Harris, Huang, Kern and Klemen teach the current invention as claimed and discussed above.  Klemen further teaches (fig. 8) the controller 70 is configured to selectively engage either or both of a low spool generator 38 and the high spool generator 68 to adjust a load of either or both of the low speed spool and the high speed spool (Klemen par. [0032]) through a mechanical 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Gansler in view Mackin, Kesseli, Harris, Huang, Kern and Klemen with controller is configured to selectively engage either or both of a low spool generator 38 and the high spool generator 68 to adjust a load of either or both of the low speed spool and the high speed spool through a mechanical power transmission of the low spool coupled to the low spool generator and a mechanical power transmission of the high spool coupled to the high spool generator, wherein selective engagement is based on the one or more operational schedules and transition limits to maintain operation of the gas turbine engine as further taught by Klemen and Gansler in order to facilitate adjusting loads applied to low pressure and high pressure spools in order to improve engine efficiency (Klemen par. [0032]).  Gansler in view Mackin, Kesseli, Harris, Huang, Kern and Klemen teach the current but do not explicitly teach adjusting a speed of either or both of the low speed spool and the high speed spool.
Turner teaches adjusting a speed of either or both of the low speed spool and the high speed spool (par. [0196]) with controller 309.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Gansler in view Mackin, Kesseli, Harris, Huang, Kern and Klemen with the controller is configured to selectively engage either or both of the low spool generator and the high spool generator to adjust a speed of either or both of the low speed spool and the high speed spool in order to facilitate adjusting loads applied to low pressure and high pressure spools in order to facilitate improved safety by preventing overpseed conditions (Turner par. [0196]).
As to claim 17, Gansler in view Mackin, Kesseli, Harris, Huang, Kern and Klemen teach the current invention as claimed and discussed above.  Klemen further teaches (fig. 8) the controller 70 is configured to selectively engage either or both of a low spool generator 38 and the high spool generator 68 to adjust a load of either or both of the low speed spool and the high speed spool (Klemen par. [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Gansler in view Mackin, Kesseli, Harris, Huang, Kern and Klemen with the controller configured to selectively engage either or both of the low spool generator and the high spool generator, of Gansler in view Mackin, Kesseli, Harris, Huang, Kern and Klemen, to adjust a load of either or both of the low speed spool and the high speed spool of Gansler in view Mackin, Kesseli, Huang, Kern and Klemen in order to facilitate adjusting loads applied to low pressure and high but do not explicitly teach adjusting a speed of either or both of the low speed spool and the high speed spool.
Turner teaches adjusting a speed of either or both of the low speed spool and the high speed spool (par. [0196]) with controller 309.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to configure the controller taught by Gansler to controller is configured to selectively engage either or both of the low spool generator and the high spool generator to adjust a speed of either or both of the low speed spool and the high speed spool in order to facilitate adjusting loads applied to low pressure and high pressure spools in order to facilitate improved safety by preventing overpseed conditions (Turner par. [0196]).

Claims 9, 10, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gansler in view Mackin, Kesseli and Harris, as evidenced by Schofield, as applied to claims 1 and 11 respectively, above, and further in view of Turner.
As to claim 9, Gansler in view Mackin, Kesseli and Harris teach the current invention as claimed and discussed above.  Gansler further discloses the controller is configured to determine an allocation of the thrust command between commanding fuel flow to the combustor and electric current to the low spool motor based on an operating state (idle) of the gas turbine engine (Gansler controls the low spool motor 56 to drive but does not explicitly teach the throttle input is a throttle lever angle.
Turner teaches throttle input is a throttle lever angle (par. [0087]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide the throttle input taught by Gansler with throttle lever angles as taught by Turner in order to facilitate the flight crew being able to manually control the aircraft engine (Turner par. [0087]).
As to claim 10, Gansler in view Mackin, Kesseli and Harris teach the current invention as claimed and discussed above.  Gansler further discloses the controller is configured to control a thrust response of the gas turbine engine to a response profile (response profile 304 includes thrust increase command 306; par. [0076]) based on the throttle input (the thrust command 306 is provide by throttle input; par.  [0076], bottom) using any combination of the low spool motor 317, a high spool motor configured to augment rotational power of the high speed spool, and fuel burn 317, but does not explicitly teach the throttle input is a throttle lever angle.
Turner teaches throttle input is a throttle lever angle (par. [0087]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide the throttle input taught by Gansler with throttle lever angles as taught by Turner in order to facilitate the flight crew being able to manually control the aircraft engine (Turner par. [0087]).
The term “response profile” is interpreted in accordance with applicant specification as thrust versus throttle lever angle time (see profile 408 of fig. 5).  A response to change in throttle input is the combination of power to low spool motor and fuel in engine (i.e., fuel burn) as described by Gansler step 317, wherein throttle input can be a throttle lever angle as taught by Turner.
As to claim 19, Gansler in view Mackin, Kesseli and Harris teach the current invention as claimed and discussed above.  Gansler further discloses the controller is configured to determine an allocation of the thrust command between commanding fuel flow to the combustor and electric current to the low spool motor based on an operating state (idle) of the gas turbine engine (Gansler controls the low spool motor 56 to drive rotation of the low speed spool 310 responsive to a thrust command 306 (wherein the thrust command 306 is a command to taxi aircraft, par. [0076], bottom) when the engine is in idle 302 that corresponds with fuel flow allocated by controller (72 150) (par. [0058], middle)), and a throttle input (i.e., the thrust command is provide by throttle input; par.  [0076], bottom), controlling the low spool motor 310 and the gas turbine engine 302 based on the allocation, but does not explicitly teach the throttle input is a throttle lever angle.
Turner teaches throttle input is a throttle lever angle (par. [0087]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide the throttle input taught by Gansler with throttle lever angles as taught by Turner in order to facilitate the flight crew being able to manually control the aircraft engine (Turner par. [0087]).
As to claim 20, Gansler in view Mackin, Kesseli and Harris teach the current invention as claimed and discussed above.  Gansler further discloses controlling a thrust response of the gas turbine engine to a response profile (response profile 304 includes thrust increase command 306; par. [0076]) based on the throttle input (the thrust command 306 is provide by throttle input; par.  [0076], bottom) using any combination of the low spool motor 317, a high spool motor configured to augment rotational power of the high speed spool, and fuel burn 317, but does not explicitly teach the throttle input is a throttle lever angle.
Turner teaches throttle input is a throttle lever angle (par. [0087]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide the throttle input taught by Gansler with throttle lever angles as taught by Turner in order to facilitate the flight crew being able to manually control the aircraft engine (Turner par. [0087]). 
The term “response profile” is interpreted in accordance with applicant specification as thrust versus throttle lever angle time (see profile 408 of fig. 5).  A response to change in throttle input is the combination of power to low spool motor and fuel in engine (i.e., fuel burn) as described by Gansler step 317, wherein throttle input can be a throttle lever angle as taught by Turner.

Response to Arguments
Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection that was necessitated by applicant's amendment. However, to the 
Applicant states argues against the references Gansler and Mackin regarding teaching the starting features of the current claim set.  Gansler and Mackin continue to be cited in this office action however Kesseli and new reference Harris teach newly claimed starting features.
Applicant argues against the use of Kesseli because Kesseli is a power plant.  In response Kesseli teaches a gas turbine engine wherein the Kesseli features can be applied to “any application, especially vehicular applications” (par. [0076]) and vehicle propulsion (par. [0003]).  Applicant disclosure, Gansler, Mackin and Kesseli all teach gas turbine power plants.  Also Applicant appears to be arguing that Kesseli is not analogous art.  Prior art is analogous art if the prior art is 1) within the field of endeavor of the claimed invention or 2) is reasonably pertinent to a problem faced by the inventor.  Applicant field of endeavor can be gas turbine engines.  Therefore Kesseli is analogous art.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Burns (US 2012/0119020 A1) teaches taxiing with thrust provided from fan of turbofan engine wherein the fan shaft is powered by electric machine (par. [0052]) and also teaches starting engine during taxiing using low spool motor and high spool motor (par. [0040]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC J AMAR whose telephone number is (571)272-9948. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/M.J.A/Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741